Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 13, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158999(48)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  SPECTRUM HEALTH HOSPITALS, MARY                                                                      Elizabeth T. Clement
  FREE BED REHABILITATION HOSPITAL, and                                                                Megan K. Cavanagh,
                                                                                                                        Justices
  MARY FREE BED MEDICAL GROUP
            Plaintiffs-Appellants,
                                                                    SC: 158999
  v                                                                 COA: 341353
                                                                    Kent CC: 17-001462-NF
  GEICO GENERAL INSURANCE COMPANY
  and GEICO INDEMNITY COMPANY,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer is GRANTED. The answer submitted on March 8, 2019, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 13, 2019

                                                                               Clerk